DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on May 6, 2022 has been entered. Claims 1-19 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on January 20, 2022.

Response to Arguments
Applicant’s arguments see page 10, filed May 6, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 10-11, filed May 6, 2022, with respect to the rejections of previous claims 1-14 and 17-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


EXAMINER’S AMENDMENT
The Examiner is making an amendment to claims 1 and 19, to remove potential antecedent basis issues, to place the case in condition for allowance. 

1. (Currently Amended) An agricultural work machine, comprising: 
a crop collection arrangement for separating and collecting crops from field vegetation, the crop collection arrangement comprising at least one crop cutting device, a crop conveying device arranged downstream of the crop cutting device, and a crop intake device arranged downstream of the crop conveying device, and 
a closed-loop control device comprising at least one sensor unit for optically detecting a crop flow, an image processing unit for processing images generated by the sensor unit based on the optically detected crop flow, and a data output unit for displaying the images processed by the image processing unit, 
wherein the image processing unit is configured to generate a velocity characteristic map and a directional change characteristic map based on the images generated by the sensor unit, 
wherein the control device is configured to check plausibility of information from the velocity characteristic map using information from the directional change characteristic 2map temporally corresponding to the 
wherein the control device is configured to utilize the two characteristic maps jointly or each individually to control processes in the agricultural work machine and/or in the crop collection arrangement.  

2. (Original) The agricultural work machine according to claim 1, wherein the velocity characteristic map includes crop flow velocities and/or velocities of surface portions of machine parts of components of the crop collection arrangement, and/or the directional change characteristic map includes directional changes in the crop flow and/or directional changes of surface portions of machine parts of components of the crop collection arrangement.  

3. (Original) The agricultural work machine according to claim 1, wherein in order to generate the two characteristic maps, the image processing unit is configured such that the image processing unit groups two directly consecutive images of an image sequence generated by the sensor unit to form an image pair, wherein the image processing unit is configured to detect or predetermine a time interval between the images of the respective image pair, and wherein each image of the respective image pair has an intensity pattern.  

4. (Original) The agricultural work machine according to claim 3, wherein in order to generate the two characteristic maps, the image processing unit is configured to 3determine positional shifts of the intensity patterns between the images of the respective image pair, wherein the positional shifts include shift amounts and shift directions of the intensity patterns, and wherein the shift amounts and shift directions for each image pair are combined as vectors of a vector field of the respective image pair.  

5. (Original) The agricultural work machine according to claim 4, wherein the image processing unit is configured to calculate velocities from the shift amounts of the intensity patterns between the images of the respective image pair and the time interval between the images of the respective image pair, wherein the velocities are crop flow velocities of the crop flow and/or the velocities of the surface portions of the machine parts of the components of the crop collection arrangement.  

6. (Original) The agricultural work machine according to claim 5, wherein the data output unit is configured to graphically display the respective velocities in the form of velocity ranges (v1-v4) which combine a plurality of velocities, wherein different velocities and/or velocity ranges (v1-v4) are displayed with different colors, grayscales and/or textures.  

7. (Original) The agricultural work machine according to claim 4, wherein the image processing unit is configured to compare shift directions of the intensity patterns of a first image pair with shift directions of associated intensity patterns of an immediately succeeding second image pair of the same image sequence, and to calculate therefrom 4directional changes in the crop flow and/or directional changes of surface portions of machine parts of the components of the crop collection arrangement.  

8. (Original) The agricultural work machine according to claim 7, wherein the data output unit is configured to graphically display the respective directional changes in the form of directional change ranges (Δ1-Δ5) which combine a plurality of the directional changes, wherein different directional changes and/or directional change ranges (Δ1-Δ5) are displayed with different colors, grayscales and/or textures.  

9. (Original) The agricultural work machine according to claim 6, wherein the graphical display of the velocities and/or the graphical display of the directional changes are displayed adjacent to one another in a display device of the data output unit, wherein the display device is also configured to display an image sequence.  

10. (Previously Presented) The agricultural work machine according to claim 1, wherein the control device is configured to compare velocities calculated by the image processing unit with at least one predetermined limiting value and to control the agricultural work machine or one or more components of the crop collection arrangement when the value of the calculated velocities falls below the predetermined limiting value.  

11. (Original) The agricultural work machine according to claim 1, wherein the 5control device is configured to compare directional changes calculated by the image processing unit with at least one predetermined limiting value and to control the agricultural work machine or one or more components of the crop collection arrangement when value of the calculated directional changes falls below the predetermined limiting value.  

12. (Original) The agricultural work machine according to claim 1, wherein the sensor unit is configured to detect field vegetation in front of the crop collection arrangement with reference to driving direction and/or field vegetation behind the crop collection arrangement with reference to driving direction and/or one or more of the components of the crop collection arrangement with reference to driving direction.  

13. (Original) The agricultural work machine according to claim 1, wherein the image processing unit is configured to determine image areas in the images, wherein an image area includes images of at least portions of field vegetation in front of the crop collection arrangement with reference to driving direction, and/or an image area includes images of at least portions of field vegetation behind the crop collection arrangement with reference to driving direction, and/or an image area includes at least portions of a crop pickup device, and/or an image area includes images of at least portions of the crop cutting device, and/or an image area includes images of at least portions of the crop conveying device, and/or an image area includes images at least portions of the crop intake device, and/or an image area includes images of at least portions of the crop flow 6inside of the crop pickup device, and/or an image area includes images of at least portions of crop flow vertically above the crop cutting device.  

14. (Original) The agricultural work machine according to claim 13, wherein the image processing unit is configured to calculate velocities and/or directional changes for one or more of the image areas and to generate the respective characteristic map.  

15. (Original) The agricultural work machine according to claim 13, wherein the image processing unit is configured to divide the image area with the crop flow inside of the crop pickup device and/or the image area with the crop flow vertically above the crop cutting device with reference to driving direction, transverse to the driving direction into sub-areas and to determine for each sub-area a mean value for the crop flow velocities of the crop flow, wherein the mean value is an absolute value or the ratio with respect to a reference value.  

16. (Original) The agricultural work machine according to claim 15, wherein the data output unit is configured to graphically display the mean value as a numerical value, and/or wherein different mean values are displayed with different colors, grayscales and/or textures.  

17. (Original) The agricultural work machine according to claim 1, wherein the control of processes based on the velocity characteristic map and/or directional change 7characteristic map includes control of the driving speed of the agricultural work machine and/or the control of the velocity and/or position of one or more of the components of the crop collection arrangement and/or the control of the velocity and/or position of one or more further work elements of the agricultural work machine.  

18. (Original) The agricultural work machine according to claim 1, wherein the crop collection arrangement includes a crop pickup device in the form of a reel, and/or wherein the crop cutting device is a cutting unit table with a knife bar, and/or the crop conveying device is an auger, and/or the crop intake device is a feed rake.  

19. (Currently Amended) A method for the operation of an agricultural work machine having a crop collection arrangement for separating and collecting crops from field vegetation, which crop collection arrangement has as components at least one crop cutting device, a crop conveying device arranged downstream thereof and a crop intake device arranged downstream thereof, and having a control device which has at least one sensor unit for optically detecting a crop flow, an image processing unit for processing images which are generated by the sensor unit based on the optically detected crop flow, and a data output unit for displaying the images processed by the image processing unit, the method comprising the step of: 
8generating with the image processing unit a velocity characteristic map based on the images generated by the sensor unit and a directional change characteristic map based on the images generated by the sensor unit, 
checking with the control device 


Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with Elizabeth C. Richter on May 25, 2022.


Allowable Subject Matter

Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein the control device is configured to check plausibility of information from the velocity characteristic map using information from the directional change characteristic map temporally corresponding to the velocity characteristic map to detect errors in determination of actual crop flow movements, and wherein the control device is configured to utilize the two characteristic maps jointly or each individually to control processes in the agricultural work machine and/or in the crop collection arrangement” as the references only teach the use of harvesting machines with sensors for monitoring crop flow and detecting problems within the crops where visual warnings can be provided to the operator in addition to tracking crop speed trends, however the references fail to disclose the process for validating velocity data of the crop and detecting errors in crop flow movements through analysis of the correspondence between individual velocity and direction mapping data in conjunction with the remaining limitations of claim 1. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 19, this claim recites limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-18, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0223375 A1 – Reference is of particular relevance to the application as it discloses a controller for a harvester configured to receive crop flow information representative of how crop is flowing through the harvester and generate display information for providing a visual display to an operator of the harvester.
US 6,185,990 B1 – Reference is of particular relevance to the application as it discloses a method of assessing the humidity or moisture content of crops provided for an agricultural harvester for use during harvesting operations, involving harvesting a field using a harvesting machine equipped with a moisture sensor for monitoring the moisture content of the harvested crop, and a mass flow rate sensor for monitoring the mass flow rate of crop material in the harvesting machine.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619